{¶ 70} I concur with the majority in all respects except its merely modifying Quinones' sentence to delete the four-year term for kidnapping. I would vacate both the kidnapping conviction and sentence. See State v. Adams, 103 Ohio St.3d 508, 528, 2004-Ohio-5845, ??95, 149;State v. Grider (Feb. 10, 2000), Cuyahoga App. No. 75720; State v.Alhmouz (Apr. 23, 1992), Cuyahoga App. No. 60532. Therefore, I would reverse in part as relates to the kidnapping conviction. State v.Logan (1979), 60 Ohio St.2d 126, 136; State v. Cooper,104 Ohio St.3d 293, 2004-Ohio — 6553, paragraph two of the syllabus.